UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1177



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN L. SASSCER,

                                             Defendant - Appellant,

          and


MABEL G. SASSCER,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-97-3026-Y)


Submitted:   April 13, 2000                 Decided:   June 13, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John L. Sasscer, Appellant Pro Se. Kenneth W. Rosenberg, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John L. Sasscer appeals from the district court's order de-

nying his motion to dismiss.   We dismiss the appeal for lack of

jurisdiction because the order is not appealable.    The court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).      The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory.     In light of this

disposition, we deny Sasscer's motion to dismiss and/or strike the

government's brief.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED



                                2